DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 2/14/22. By virtue of this amendment, claim 6 is cancelled and thus, claims 1-5, 7-15 are currently presented in the instant application.
Response to Arguments
Applicant's arguments filed on 2/14/22 have been fully considered but they are not persuasive.
Respect to amendment independent claims 1 and 11. Examiner does not find Applicants arguments persuasive for following reason:
The display device of Zhang et al also disclose further comprising: an input configured to receive the change amount of the maximum luminance value that is adjusted to change the luminance uniformity of the minimum luminance value. Paragraphs [0009 and 0021, 0043,0054] for it is possible to adjust the luminance value of each pixel in the image signal input into the display device to allow the luminance of each pixel close to or same as the luminance of standard pixel and paragraph [0091] for the images with adjusted luminance are input into the LCD display device for display by the signal generator device.
Paragraph [0027] for one skilled in the art can adjust setting/election of the standard luminance value according to practical requirements. For example, it is possible to take the maximum of luminance L value of all pixels as the standard luminance value, or take the minimum value of luminance L value of pixels as the standard luminance value.
Therefore, in view of the aforementioned, claims 1-5, 7-15 remain rejected as being unpatentable over Zhang et al (US Pub. No: 2016/0033795).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al (US Pub. No: 2016/0033795).
Regarding claim 1, a display device of Zhang et al disclose a compensation device for luminance uniformity comprising: a data acquirer configured to acquire a luminance value of an image displayed on a display apparatus(figures 1-5), paragraph[0021]); and the display of Zhang et al is capable of performing that, a controller (see figures 2 or 4, obtaining unit and adjustment unit(104)) configured to determine a maximum luminance value and a minimum luminance value among the acquired luminance values(adjusting/setting minimum, maximum of luminance, paragraphs [0027-0030]), and determine luminance uniformity of the minimum luminance value based on the maximum luminance value(for display device uniform, paragraph [0030]), and determine a change amount of the maximum luminance value to be adjusted in order to change the determined luminance uniformity; and a display configured to display the change amount of the maximum luminance value adjusted to change the luminance uniformity, and the luminance uniformity that is changed in response to the change amount of the maximum luminance value. Also see paragraphs [0030-0095].
 further comprising: an input configured to receive the change amount of the maximum luminance value that is adjusted to change the luminance uniformity of the minimum luminance value. Paragraphs [0009 and 0021, 0043,0054] for it is possible to adjust the luminance value of each pixel in the image signal input into the display device to allow the luminance of each pixel close to or same as the luminance of standard pixel and paragraph [0091] for the images with adjusted luminance are input into the LCD display device for display by the signal generator device.
Paragraph [0027] for one skilled in the art can adjust setting/election of the standard luminance value according to practical requirements. For example, it is possible to take the maximum of luminance L value of all pixels as the standard luminance value, or take the minimum value of luminance L value of pixels as the standard luminance value.
Regarding claim 2, the display device of Zhang et al disclose wherein the controller (figure 4, 103- 105) calculates a difference between the determined maximum luminance value and the determined minimum luminance value. Paragraphs [0027, 0048, 0050].
	Regarding claim 3, the display device of Zhang et al capable of performing that, wherein the controller (103-105) determines the luminance uniformity of the minimum luminance value by calculating a ratio of the minimum luminance value to the maximum luminance value as a percentage value. Paragraphs [0027, 0048, 0050].
Regarding claim 4, the display device of Zhang et al capable of performing that, wherein the controller calculates a difference between the luminance uniformity of the determined maximum luminance value and the luminance uniformity of the determined minimum luminance value. Paragraphs [0027, 0048, 0050].
Regarding claim 5, the display device of Zhang et al disclose the luminance value and the minimum luminance value by the difference between the luminance uniformity of the calculated 
	Regarding claim 7, the display device of Zhang et al disclose, wherein the input receives a new set value for the luminance uniformity of the minimum luminance value. Paragraph [00034-37, 0041- 0043].

Regarding claim 8, the display device of Zhang et al disclose wherein the controller (obtaining unit and adjustment (103 and 04) for generates a control signal for changing the luminance uniformity of the minimum luminance value of the display apparatus based on at least one of the change amount of the maximum luminance value and the new set value for the luminance uniformity.
Regarding claim 9, the display device of Zhang et al disclose further comprising: a communicator configured to transmit the generated luminance uniformity change control signal to the display apparatus.
Regarding claim 10, the display device of Zhang et al capable of performing that, wherein the data acquirer (figures 2 or 4, acquisition unit(102) divides a screen of the display apparatus into a plurality of sub-blocks, and acquires a luminance value of each of the sub- blocks.
Regarding claim 11, the display device of Zhang et al capable of performing that, a controlling method of a compensation device of luminance uniformity(figures 1-5) comprising: acquisition unit(102) for acquiring a luminance value of an image displayed (101) on a display apparatus; obtaining unit(103) for determining a maximum luminance value and a minimum luminance value among the acquired luminance values; determining luminance uniformity of the minimum luminance value based on the maximum luminance value, a adjustment unit(104) for determining a change amount of the maximum luminance value to be adjusted in order to change the determined luminance uniformity (adjusting/setting minimum, maximum of luminance, paragraphs [0027-0030]), and displaying the 
the display device of Zhang et al also disclose receiving an input of the change amount of the maximum luminance value that is adjusted to change the luminance uniformity of the minimum luminance value. Paragraphs [0009 and 0021, 0043,0054] for it is possible to adjust the luminance value of each pixel in the image signal input into the display device to allow the luminance of each pixel close to or same as the luminance of standard pixel and paragraph [0091] for the images with adjusted luminance are input into the LCD display device for display by the signal generator device.
Paragraph [0027] for one skilled in the art can adjust setting/election of the standard luminance value according to practical requirements. For example, it is possible to take the maximum of luminance L value of all pixels as the standard luminance value, or take the minimum value of luminance L value of pixels as the standard luminance value.
Regarding claim 12, the display device of Zhang et al disclose wherein the determining (adjustment unit (103)) the change amount of the maximum luminance value comprises, calculating a difference between the determined maximum luminance value and the determined minimum luminance value. Paragraphs [0027, 0048, 0050].
Regarding claim 13, the display device of Zhang et al disclose wherein the determining the luminance uniformity of the maximum luminance value comprises, determining the luminance uniformity of the minimum luminance value by calculating a ratio of the minimum luminance value to the maximum luminance value as a percentage value. Paragraphs [0027, 0048, 0050].
	Regarding claim 14, the display device of Zhang et al capable of performing that, wherein the (obtaining unit (103) and adjustment (104)) for determining the change amount of the maximum luminance value comprises calculating a difference between the luminance uniformity of the 
Regarding claim 15, the display device of Zhang et al disclose, wherein (obtaining unit (103) and adjustment (104)) for determining the change amount of the maximum luminance value comprises, determining the change amount of the maximum luminance value to be adjusted in order to change the luminance uniformity of the minimum luminance value by dividing the difference between the calculated maximum luminance value and the minimum luminance value by the difference between the luminance uniformity of the calculated maximum luminance value and the luminance uniformity of the minimum luminance value. Paragraphs [0027, 0048, 0050].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. 
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh D A/
Primary Examiner
Art Unit 2844